Citation Nr: 0412986	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  96-07 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.

2.  Entitlement to an increased rating for post-operative 
residuals of a right ankle injury with sensory deficits of 
the ankle and foot, currently rated 30 percent disabling. 

3.  Entitlement to an increased rating for non-specific 
folliculitis, currently rated 30 percent disabling.

4.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).

(The issues of entitlement to a temporary total rating for 
treatment of a service-connected disorder in 2002 pursuant to 
38 C.F.R. § 4.30 (2003); and entitlement to a waiver of 
recovery of an overpayment of compensation benefits are 
addressed in separate decisions.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (claimant, appellant) served on active duty from 
June 1968 to June 1971.

This appeal was previously before the Board of Veterans' 
Appeals (Board) from May 1995 and June 2000 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada, and an April 1999 rating decision of 
the Oakland, California, RO.  

This claim has been previously remanded for additional 
development and RO action in April 1998, September 2000, and 
March 2003.  Additionally, hearings have been held by two 
signatories to this decision.  A third signatory is added 
pursuant to the requirements of 38 U.S.C.A. § 7102 (West 
2002).

In February 1998, the veteran raised issues of entitlement to 
service connection for neck, right knee and sciatic nerve 
disorders.  In August 2002, he raised claims of entitlement 
to an increased rating for a left ankle disorder and whether 
new and material evidence had been submitted to reopen claims 
for entitlement to service connection for right hip disorder 
and post-traumatic stress disorder.  These claims have not 
yet been adjudicated and are not properly before the Board.  
They are referred to the RO for appropriate action.  

This appeal is, in part, REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.


FINDINGS OF FACTS

1.  Service connection for a back condition was denied a 
September 1997 rating decision.

2.  Evidence submitted since that rating decision bears 
directly and substantially upon the specific matter under 
consideration, and in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  In July 2003, the appellant, during a hearing held before 
one of the signatories to this decision, and prior to the 
promulgation of a decision in the appeal, withdrew his appeal 
addressing entitlement to an increased rating for post-
operative residuals of a right ankle injury with sensory 
deficits of the ankle and foot.  


CONCLUSIONS OF LAW

1.  The RO's September 1997 decision denying entitlement to 
service connection for a back condition is final; evidence 
submitted since that denial is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2001).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant with regard to the issue of entitlement to an 
increased rating for post-operative residuals of a right 
ankle injury with sensory deficits of the ankle and foot have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Back Disorder

The record indicates that in a rating decision dated in 
September 1997, VA denied entitlement to service connection 
for a back condition.  That decision was not appealed and is 
final.  38 U.S.C.A. § 7105.  In order to reopen the claim, 
new and material evidence must be submitted.  38 U.S.C.A. 
§ 5108.  

Under the regulation in effect in this case, new and material 
evidence means evidence not previously submitted to the 
agency decisionmakers, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  
Cf. 38 C.F.R. § 3.156 (2002) (applicable in claims filed on 
and after August 29, 2001)

In the case at hand, the Board finds that new and material 
evidence has been submitted.  The Board notes that prior to 
the September 1997 rating decision, there was no nexus 
evidence linking a back disorder to service or a service-
connected disorder.  Since the 1997 rating decision, however, 
a VA physician from the VA Northern California Health Care 
System (VANCHCS) in Mather, California, opined in July 1999, 
that the veteran's low back pain was, at least in part, the 
result of his service-connected right ankle disability.  

The Board finds that this evidence provides new information 
which bears directly and substantially upon the specific 
matter under consideration and it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Thus, the issue remaining is whether entitlement 
to service connection is warranted.  As will be further 
explained in the REMAND portion of this decision, additional 
development is necessary before the Board can address the 
issue of service connection on the merits.  

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A (West 2002), while this claim was pending.  
Since this decision reopens the claim of entitlement to 
service connection for a back disorder, there is no prejudice 
in deciding the question whether the claim should be reopened 
without first ensuring full VCAA compliance.

II.  Right Ankle/Foot

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant.  38 C.F.R. § 20.204.  As the claimant has 
withdrawn his appeal with regard to entitlement to an 
increased rating for his right ankle/foot disorder, there 
remains no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a back disorder has been presented.  
The claim is reopened.

The issue of entitlement to an increased rating for post-
operative residuals of a right ankle injury with sensory 
deficits of the ankle and foot is dismissed.




REMAND

During a hearing held in July 2003, the veteran testified 
that between 1997 and 1999, he received treatment for his 
back at the Mather VA Hospital in Rancho Cordova, California.  
He indicated that the doctor at that facility advised that 
the surgery performed on his right foot and ankle had pulled 
his whole skeleton out of alignment, which in turn caused 
chronic lower spine problems, to include arthritis.  While 
the record includes the above referenced July 1999 letter 
from a VANCHCS Mather physician, it appears that the 
treatment records from that facility have not been obtained.  
It is noted that in February 1998, the RO made a request for 
such records.  The only records received, however, were VA 
medical records from the Sacramento VA Medical Center (VAMC) 
for the period from July 1997 to March 1998.  A subsequent 
supplemental statement of the case, dated in April 1999, also 
indicated that the only records received were from the 
Sacramento VA Outpatient Clinic.  Thus, the RO must take the 
necessary steps to obtain all treatment records for the 
period from January 1997 to August 1999 from the VA medical 
center in Mather/Rancho Cordova, California.  

Also during the July 2003 hearing, the veteran testified that 
he received treatment for his back disorder for the period 
from 1989 to 1996 at the Reno, Nevada, VAMC.  He indicated 
that a Dr. Ford from that facility had advised him that his 
back disorder was due to his service-connected right 
ankle/foot disability.  Records from the Reno VAMC for the 
time-period in question are not of record, and the RO must 
take the necessary steps to obtain such records.  

In addition, it is noted that the criteria for rating 
disorders of the skin changed while this appeal was pending.  
38 C.F.R. § 4.118 (2003).  As such, the Board finds that the 
veteran should undergo another VA dermatological examination 
and that his skin condition be evaluated under the new rating 
criteria.  

It is further noted that the appellant was awarded Social 
Security disability benefits in May 2003.  Those records have 
not been obtained and associated with the claims filed.  The 
issue of entitlement to TDIU will be deferred until such 
records are associated with the file and all other pending 
issues are further developed and adjudicated by the RO.  

The RO is reminded that all notice and development action 
required under the VCAA must be accomplished to include 
notifying the claimant of what evidence is necessary to 
substantiate each claim, what specific portion of that 
evidence for each claim he must personally secure, and what 
specific portion of that evidence for each claim VA will 
secure on his behalf.  He must also be told to submit all 
pertinent evidence in his possession.  38 U.S.C.A.§§ 5100, 
5103; 38 C.F.R. § 3.159 (2003).

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant 
is accomplished.  This includes 
notification of the law, as well as 
compliance with the notice requirements 
as to what specific evidence VA will 
secure and what specific evidence the 
claimant must personally submit to 
substantiate the claim.  If further 
development is necessary to comply with 
the applicable law and regulations, all 
such development must be accomplished.  
The RO must provide adequate reasons and 
bases for its determination, to include 
any determination that the provisions of 
the VCAA have been fulfilled without 
prejudice to the appellant.  See, e.g., 
the chronological duties set forth at 38 
U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 
3.159.

2.  The RO should take the appropriate 
measures to obtain and associate with the 
claims file the veteran's treatment 
records for the period from 1997 to 1999 
from the Mather VA Outpatient Clinic, 
California.  In addition, the RO should 
obtain the claimant's treatment records 
from the Reno, Nevada, VAMC, for the 
period from 1989 to 1996, and take the 
appropriate measures to obtain the 
claimant's treatment records from the 
Reno, Nevada, VAMC, for the period from 
July 2003 to the present.  Moreover, the 
RO should ask the claimant to identify 
any additional providers that may have 
pertinent treatment records.  If any 
additional providers are identified, 
records from the identified providers 
should be obtained.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts, the RO is 
unable to secure records from any 
identified provider, the RO must notify 
the claimant and (a) identify the 
specific records that it is unable to 
obtain; (b) briefly explain the efforts 
it has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claim.  The 
claimant must then be given an 
opportunity to respond.  

3.  The RO should take the necessary 
steps to obtain the veteran's Social 
Security disability records, to include 
all associated medical records. 

4.  The RO should schedule the veteran 
for a VA dermatological examination.  The 
claims files must be provided to the 
examiner for his/her review.  The 
examiner must evaluate the veteran's 
nonspecific folliculitis in accordance 
with the new rating criteria to enable 
adjudicators to determine the severity of 
the disorder under the new criteria.  The 
RO should provide the new rating criteria 
to the examiner. 

5.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

7.  Thereafter, following any other 
appropriate development (such as 
additional VA examination to determine 
etiology of the back disorder, and/or to 
determine if the veteran is rendered 
unemployable due to service-connected 
disorders alone), the RO should 
readjudicate the appealed issues based on 
all the evidence of record, and prepare a 
rating decision.  If the benefits sought 
on appeal are not granted, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


_____________________________                  
__________________________
               D.C. SPICKLER                                         
DEREK R. BROWN
            Veterans Law Judge                                        
Veterans Law Judge                
         Board of Veterans' Appeals                           
Board of Veterans' Appeals



                     _______________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



